DETAILED ACTION
Claims 1-19 are pending in the application. 



Notice of Pre-AIA  or AIA  Status
2.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.  	Claims 1, 4, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al (US 2019/0028653 A1) in view of Ootsuka (US 2019/0348452 A1).

    	As per claim 1, Minami discloses an image sensor (fig. 1, imaging apparatus 100, image pickup device 104) comprising: 
  	a plurality of imaging pixels to detect incident light to produce pixel signals representing an image carried by the incident light (fig. 2, image pickup device 104, para 0058); 
  	5a first phase difference detection pixel located among the imaging pixels and including a light receiving region shifted by a first displacement distance in a first direction (figs. 2 and 3A, image pickup device 104, phase difference detection pixel P1 surrounded by normal pixels, light receiving is shifted by microlens 12 and light shielding region 13 with opening 14, see para 0058-0061); and 
  	a second phase difference detection pixel located among the imaging pixels and including a light receiving region shifted by a 10second displacement distance in a second direction opposite to the first direction (figs. 2 and 3B, image pickup device 104, phase difference detection pixel P2 surrounded by normal pixels, light receiving is shifted by microlens 22 and light shielding region 23 with opening 24, see para 0058, 0062, and 0063), 
  	wherein the first and second phase difference detection pixels are structured to detect phase difference information of incident light for controlling focusing of incident 
   	
  	Minami fails to teach wherein each of the first phase difference detection pixel and the second phase difference detection pixel includes an antireflection layer structured to partially cover a microlens, in the light receiving region. However, Ootsuka discloses an imaging apparatus comprising an imaging element 11 having a microlens layer 24 and an anti-reflection film 25 disposed over top of the microlens 24, the anti-reflection film 25 lastly has an opening within the film, therefore the anti-reflection film 25 partially covers the microlens layer 24 (Ootsuka, fig. 2, imaging element 11, anti-reflection film 25, microlens layer 24, see associated written description, also see para 0039 and 0047). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Minami in view of Ootsuka, as a whole, by incorporating the anti-reflection film as disclosed by Ootsuka, into the imaging apparatus as disclosed by Minami, because doing so would provide a more efficient way of directing light onto pixels, thus enhancing the focusing of incoming light regarding image capture. 

  	As per claim 4, Minami in view of Ootsuka, as a whole, further discloses the image sensor according to claim 1, wherein each of Attorney Docket No. 088453-8311.US00the first phase difference detection pixel and the second phase difference detection pixel includes a light blocking region 


  	As per claim 7, Minami in view of Ootsuka, as a whole, further discloses the image sensor according to claim 1, wherein each of the first phase difference detection pixel and the second phase difference detection pixel includes a sub light receiving region 15arranged adjacent to the light receiving region (Minami, fig. 3, phase difference detection pixels P1 and P2, light receiving device 11 and 21 respectively is divided wherein the left half of light receiving device 11 is a sub light receiving section and the right half of light receiving device 21 is a sub light receiving section, see para 0058-0063). 

  	As per claim 8, Minami in view of Ootsuka, as a whole, further discloses the image sensor according to claim 7, wherein the antireflection layer included in each of the first phase difference detection pixel and the second phase difference detection pixel is disposed in the light receiving region of the light receiving region and 20the sub light receiving region (Minami, fig. 3a, phase difference detection pixels P1 and P2, light shielding regions 13 and 23 respectively, are disposed in the light receiving devices 11 and 21 respectively which are furthermore divided into halves, see para 0058-0063).  

. 

  	
4.  	Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al (US 2019/0028653 A1) and Ootsuka (US 2019/0348452 A1) in further view of Uchida (US 2019/0094487 A1). 


  	As per claim 11, Minami in view of Ootsuka, as a whole, further discloses a photographing apparatus comprising: 
  	5an image sensor including a first phase difference detection pixel structured to include a light receiving region shifted by a first displacement distance in a first direction and a second phase difference detection pixel structured to include a light receiving region shifted by a second displacement distance in a second direction 10opposite to the first direction; 
  	wherein each of the first phase difference detection pixel and the second phase difference detection pixel includes an antireflection layer structured to partially cover a microlens, in the light receiving 20region (claim limitations have been discussed and rejected, see claim 1 above). 

  	Minami in view of Ootsuka, as a whole, fails to teach a focus detector configured to calculate a defocus value based on a first phase difference detection signal of the first phase difference detection pixel and a second phase difference detection signal of the second phase difference detection pixel and 15a lens driver configured to adjust a position of a lens disposed in front of the image sensor, depending on the defocus value. However, Uchida discloses an imaging device comprising a phase difference AF processing unit 19 for calculating a defocus value, and based on the defocus value, the focus lens is driven by the system controller 11 (Uchida, fig. 1, digital camera, phase difference AF processing unit 19, system controller 11, lens control unit 4, see associated written description, also see para 0051 and 0090). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Minami and Ootsuka, in further view of Uchida, as a whole, by incorporating the ability to calculate a defocus value and drive the lens based on the defocus value as taught by Uchida, into the imaging apparatus as taught by Minami and Ootsuka, because doing so would provide a more efficient way of calculating defocus amount, thus being able to enhance the focusing capabilities of the imaging apparatus. 

  	As per claim 12, Minami and Ootsuka, in further view of Uchida, as a whole, further discloses the photographing apparatus according to claim 11, wherein each of the first phase difference detection pixel and the second phase difference detection 

   	As per claim 13, Minami and Ootsuka, in further view of Uchida, as a whole, further discloses the photographing apparatus according to claim 12, wherein the focus detector calculates a defocus value by comparing a pattern of the first phase difference detection signal and a pattern of the second phase difference detection signal (Uchida, fig. 1, phase difference AF processing unit 19, para 0088 and 0089). 

  	As per claim 14, Minami and Ootsuka, in further view of Uchida, as a whole, further discloses the photographing apparatus according to claim 11, wherein each of the first phase difference detection pixel and the second phase difference detection pixel includes a sub light receiving region arranged adjacent to the light receiving region (Minami, fig. 3, phase difference detection pixels P1 and P2, light receiving device 11 and 21 respectively is divided wherein the left half of light receiving device 11 is a sub light receiving section and the right half of light receiving device 21 is a sub light receiving section, see para 0058-0063).


17 is rejected under 35 U.S.C. 103 as being unpatentable over Minami et al (US 2019/0028653 A1) and Ootsuka (US 2019/0348452 A1) in further view of Cho et al (US 2014/0014818 A1).

  	As per claim 17, Minami in view of Ootsuka, as a whole, further discloses an image sensor comprising: 
  	a plurality of photoelectric conversion elements structured to capture optical signals and detect a phase difference in the optical 5signals (Minami, fig. 2, image pickup device 104); 
  	a plurality of microlenses arranged over the plurality of photoelectric conversion elements to focus incident light on the plurality of photoelectric conversion elements; 
  	 at least one antireflection layer structured to cover another portion of the at least one of the microlenses to reduce a reflection of 15light at the at least one of the microlenses (claim limitations have been discussed and rejected, see claim 1 above). 

   	Minami in view of Ootsuka, as a whole, fails to teach at least one light blocking layer structured to cover a portion of 10at least one of the microlenses to partially block light from reaching at least a portion of at least one of the plurality of photoelectric conversion elements. However, Cho discloses an image sensor 30 with a pixel array 31 comprising dark pixels, wherein a microlens 55c is covered with a light blocking layer 56c for blocking light (Cho, dark pixel 50c, microlens 55c, light blocking layer 56c, see associated written description, also see para 0076). 

.  


Allowable Subject Matter
6.  	Claims 2, 3, 5, 6, 9, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN H MOREHEAD III/Examiner, Art Unit 2697            


/LIN YE/Supervisory Patent Examiner, Art Unit 2697